Much of the argument before us was addressed to the question of the legal status of a contract or conveyance made by a person who had been placed under a conservatorship which had never been judicially terminated, although he had been fully restored to mental capacity and had for a long time transacted business freely and without the interference of the conservator. It is unnecessary to discuss this question or those incidental to it. For the purposes of this case it may be conceded, without deciding, that the unrevoked appointment of a conservator furnishes conclusive evidence of the incapacity of the ward, so that his contracts and conveyances will be regarded as wholly void. See Griswold v.Butler, 3 Conn. 227. One under a conservator can receive title even if he cannot give one. The facts show an agreement between the Morgan  Humiston Company, acting in ignorance of any legal incapacity of the other party, and fairly, and one Clinton, who, under the assumption, was an incompetent, for the purchase by the latter from the former of the tract of land now sought to be foreclosed, subject to the mortgage then upon it. The sole consideration to be given by Clinton was his note for the purchase price and his mortgage back of the land to secure the note. The agreement was executed in form. Clinton received a deed of the land subject to the existing mortgage, and the Company simultaneously received in return Clinton's note and mortgage of the same property. The attempt now made by one of the defendants is to have effect given to the deed of conveyance, and to have that which was given in consideration declared a nullity. This attempt overlooks the fact that this is an equitable action, and that familiar equitable principles are at hand to prevent so palpable an injustice.
The transaction in question appears in three writings, to wit: a deed, a note, and a mortgage. They, however, were all given simultaneously to accomplish a single end, *Page 152 
and as a part of a single transaction. It is possible to analyze it, and to see in it several successive steps by which it was attempted to reach the desired result. By this process it is possible to separate it into what appears to be independent parts. But their interrelation nevertheless remains, and a court of equity, in the furtherance of justice, will look through the form which was given to that which was done, to discover what its substance was. It will, in so far as need be, have regard for its real rather than its formal character. When the situation here presented is thus examined, it appears that although several papers were passed they were designed to together accomplish a single result, to wit, to convey to Clinton the equity of redemption in the premises, subject to the already existing mortgage, and an additional mortgage to the Company of $1,370. This was the intended legal operation of the deed and mortgage, and equity will look upon them as constituting a single act to that end, which must stand or fall in its entirety. And the plaintiff, as the assignee of the note and mortgage, will be regarded as standing in the shoes of the Company, his assignor. Hubbard v. Cummings, 1 Greenleaf (Me.) 11, 13; Van Horne v. Crain, 1 Paige Ch. (N. Y.) 455, 458; Holbrook v. Finney, 4 Mass. 566, 569.
By this course the rights of both parties to the transaction will be fully protected. The grantor will be saved from being stripped of his property for nothing, and the incompetent will, at the same time, be given all the benefit that might accrue to him from the attempted transaction. If the equity of redemption had value he gets it for nothing, and that is all that could be equitably claimed for him.
This view of the situation removes all difficulties in the way of the prosecution of the action as an ordinary one of foreclosure. The title as equity owner is in Clinton. The plaintiff, as the assignee of the two mortgages and owner of the notes secured thereby, is entitled to foreclose upon them, and Clinton is entitled to protect his interest *Page 153 
by redemption. Any interest of the other defendants is subordinate to the plaintiff's. The judgment appealed from properly recognized this situation, and was correctly rendered.
Our conclusions render it unnecessary to consider other alternative questions presented by the record.
   There is no error.
In this opinion the other judges concurred.